629 So. 2d 378 (1993)
STATE of Louisiana
v.
Jacqueline CARR.
No. 93-K-1989.
Supreme Court of Louisiana.
November 19, 1993.
PER CURIAM.
Granted in part; denied in part. This case is remanded to the district court for purposes of entering a formal ruling as to the defendant's competency on the basis of the reports of the Sanity Commission and the testimony adduced at the hearing on January 6, 1989. In view of the en banc recusal of all judges in the 22nd Judicial District Court from civil proceedings involving the defendant, and the order of Judge A. Clayton James recusing himself from the criminal case on November 9, 1993, Judge Joseph Anzalone is hereby appointed to conduct the competency hearing and any further proceedings relating to the criminal case, including the defendant's motion for a new trial based on the court's failure to determine her competency under the correct evidentiary standard. The motion of Keith Jones to withdraw from representing the defendant, and the defendant's motion to remove Jones from the case, are pretermitted at this time and transferred to the district court for consideration. Judge *379 Anzalone is directed to rule on these motions, and to resolve the question of the defendant's representation by counsel, before conducting the competency hearing. We reserve to the defendant the right to appeal any adverse ruling on the question of her competency to stand trial. In all other respects, the writ is denied.
LEMMON and HALL, JJ., would deny the writ.
MARCUS, J., not on panel.